478 So.2d 51 (1985)
STATE of Florida, Petitioner,
v.
Mark ODEN, et al., Respondents.
No. 66650.
Supreme Court of Florida.
October 31, 1985.
Jim Smith, Atty. Gen. and Andrea Smith Hillyer, Asst. Atty. Gen., Tallahassee, for petitioner.
Michael E. Allen, Public Defender and Larry G. Bryant, Asst. Public Defender, Second Judicial Circuit, Tallahassee, for respondents.
PER CURIAM.
In the instant case, the district court held: "It was reversible error for the trial court to depart from the guidelines without providing a contemporaneous written statement of the reasons therefor at the time each sentence was pronounced." Oden v. State, 463 So.2d 313, 314 (Fla. 1st DCA 1984). This holding conflicts with decisions of other district courts of appeal. We approve the instant decision based on our recent opinion in State v. Jackson, 478 So.2d 1054 (Fla. 1985).
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDONALD, EHRLICH and SHAW, JJ., concur.